DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,879,398, hereafter ’98, in view of U.S. Pat. 10,056,491 (corresponds to KR-10-20170140840-A cited in Applicant’s IDS), hereafter ’91. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondence:
Regarding claim 6, claim 14 of ’98 discloses an integrated circuit device comprising:
a substrate having a cell array area, a peripheral circuit area, and an interface area between the cell array area and the peripheral circuit area;
a plurality of active areas in the substrate in the cell array area;
a device isolation film covering a side wall of each of the plurality of active areas in the cell array area;
an interface device isolation film filling an interface trench formed in the substrate in the interface area;
a plurality of conductive lines extending in the cell array area across the plurality of active areas in a first direction; and


wherein each of the plurality of active areas comprises a fin body portion located under the conductive lines and a thinner fin portion protruding from the fin body portion toward the conductive line and having a first width less than a second width of the fin body portion in the first direction, and
]98 fails to explicitly disclose:
gate dielectric films provided between the plurality of active areas and the plurality of conductive lines,
wherein each of the gate dielectric films comprises a first portion contacting the thinner fin portion, a second portion contacting an upper surface of the fin body portion, and a third portion contacting the device isolation film.
	However, ’91 discloses (Figs 1-4, see Figs 4A, 4B)
gate dielectric films [180] provided between the plurality of active areas [20] and the plurality of conductive lines [85],
wherein each of the gate dielectric films [180] comprises a first portion contacting the thinner fin portion [16], a second portion contacting an upper surface of the fin body portion [13], and a third portion contacting the device isolation film [25] (see Fig. 4A).
It would have been obvious  to one having ordinary skill in the art at the time the invention was filed to include gate dielectric of ’91 in the device of ’98 because a gate dielectric  is necessary for transistor operation.
Regarding claim 7, the claim is disclosed by claim 9 of ’98.
Regarding claim 8, the claim is disclosed by claim 15 if ’98.
Regarding claim 9, the claim is disclosed by claims 4 and 5 of ’98.
Regarding claim 10, the claim is disclosed by claim 17 of ’98.
Regarding claim 11, the claim is disclosed by claim 3 of ’98.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-11   are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et. al., U.S. Pat. 10,056,491 (corresponds to KR-10-20170140840-A cited in Applicant’s IDS), hereafter ’91, in view of Ota, U.S. Pat. Pub. 2011/0151641, hereafter ’41.
Regarding claim 6, ‘91 discloses (Figs 1-4) an integrated circuit device comprising:
a substrate [5] having a cell array area, a peripheral circuit area, and an interface area between the cell array area and the peripheral circuit area (’91 only discloses the cell area, but the peripheral circuit area and the interface area are always present in devices like that of ’91, so they are implied);
a plurality of active areas [20] in the substrate [5] in the cell array area;
a device isolation film [25] covering a side wall of each of the plurality of active areas in the cell array area;
a plurality of conductive lines [85] extending in the cell array area across the plurality of active areas [20] in a first direction; and
gate dielectric films [180] provided between the plurality of active areas [20] and the plurality of conductive lines [85],
wherein each of the plurality of active areas [20] comprises a fin body portion [13] located under the conductive lines [85] and a thinner fin portion [16] protruding from the fin body portion toward the conductive line and having a first width less than a second width of the fin body portion in the first direction (see Fig. 4A, 4B) and
wherein each of the gate dielectric films [180] comprises a first portion contacting the thinner fin portion [16], a second portion contacting an upper surface of the fin body portion [13], and a third portion contacting the device isolation film [25] (see Fig. 4A).
’91 fails to explicitly disclose:
an interface device isolation film filling an interface trench formed in the substrate in the interface area.
However, ’41 discloses (Fig. 15C) a peripheral circuit area [2000], and an interface area [8] between the call array area [1000] ad the peripheral circuit area [2000];
an interface device isolation film [8] filling an interface trench formed in the substrate [1] in the interface area.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of ’91 with the teachings of ‘41`, because peripheral circuit area is necessary for the operation of memory cells and it must be electrically isolated from the cell area. The structure such as that of ’41 is normally implied.
Regarding claim 8, ’91 in view of ’41 discloses everything as applied above.  ’91 further discloses (Figs 4A, 4B) wherein each of the plurality of conductive lines [85] comprises a first portion facing the thinner fin portion [16], a second portion facing the upper surface of the fin body portion (a transition region between [13] and [16]), and a third portion facing the device isolation film [25].
Regarding claim 9, ’91 in view of ’41 discloses everything as applied above.  ’91 further discloses (Figs 4A, 4B) wherein each of the plurality of active areas [20] has a side wall in which a lateral recess is formed, the lateral recess extending long in a horizontal direction at a same level as a level of the thinner fin portion  (the lateral recess is the transition from a thicker fin [13] to a thinner fin [16], a transition that results in a recess).
Regarding claim 10, ’91 in view of ’41 discloses everything as applied above.  ’91 further discloses (Figs 4A, 4B) wherein the device isolation film [25] has a side wall on which a laterally protruding insulation portion is located, the laterally protruding insulation portion extending long in a horizontal direction at a same level as a level of the thinner fin portion [16] (See Figs 4A, 4B).
Regarding claim 11, ’91 in view of ’41 discloses everything as applied above. ’91 further discloses (Figs 4A, 4B) wherein each of the plurality of conductive lines [85] comprises a recess bottom that surrounds the thinner fin portion [16] (see Fig. 4A).

Allowable Subject Matter
Claims 1-5 and 12-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose limitations that tie peripheral area and cell area of claims 1 and 12, because the prior art of record does not disclose the structure of the peripheral area together with the cell area.
Regarding claim 1, the prior art of record, and the claims of ’98, fail to disclose 
wherein the interface device isolation film has a side wall on which a laterally protruding insulation portion is formed, the laterally protruding insulation portion extending long in a horizontal direction at a same level as a level of the thinner fin portion.
Regarding claim12, the prior art of record, and the claims of ’98, fail to disclose:
wherein the peripheral circuit area includes an active area having a side wall in which a lateral recess at a same level as a level of the thinner fin portion is formed.
Claims 2-5 and claims 13-20 are allowable because of their dependence on the independent claims 1 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – analogous prior art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817